Citation Nr: 0121187	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  94-49 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for Kaposi's sarcoma, 
including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994 and January 1998 rating 
decisions by the St. Paul, Minnesota, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran's 
claims were remanded by the Board in December 1998 and again 
in October 2000.


FINDINGS OF FACT

1.  The veteran does not suffer from skin cancer other than 
Kaposi's sarcoma.

2.  Kaposi's sarcoma was not manifested during the veteran's 
active military service or for many years after service; it 
is not etiologically related to radiation exposure during 
service.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by the 
veteran's military service, nor may skin cancer be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2000).

2.  Kaposi's sarcoma was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
several VA examination reports, including one recent report, 
as well as VA outpatient records, medical opinions, and 
private medical records.  Significantly, no additional 
pertinent evidence has been identified by the veteran.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
radiation related skin conditions.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, Board remands, and other 
communications have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The issues before the Board have been described during the 
course of the appeal as two separate service connection 
claims, one for skin cancer and the other for Kaposi's 
sarcoma.  While recognizing that Kaposi's sarcoma may be 
viewed by some medical examiners as a type of skin cancer, 
the Board has continued to address the disorders separately 
for purposes of continuity throughout the appeal.  One theory 
of service connection presented by the veteran is that one or 
both of these disorders is due to radiation exposure while 
serving on a ship in Nagasaki in September 1945.  In the 
October 2000 remand, the Board found that Kaposi's sarcoma 
should be viewed as a cancer for purposes of activating the 
development provisions of 38 C.F.R. § 3.311.  

At this point, the Board finds that the clear preponderance 
of the evidence is against a finding that the veteran suffers 
from any skin cancer (other than Kaposi's sarcoma to the 
extent that it may be considered a skin cancer).  A review of 
medical records show that various lesions have been diagnosed 
only as Kaposi's sarcoma or actinic keratosis.  There does 
not appear to be any evidence of basal cell carcinoma, 
squamous cell carcinoma, melanoma, or any other skin cancer.  
Without a medical diagnosis of skin cancer, there is no basis 
for service connection for such disorder.  Brammer v. 
Derwinski, 3 Vet. App.  223 (1992).  

However, there is medical evidence of Kaposi's sarcoma, and 
the Board must now consider whether there is a basis for 
finding entitlement to service connection for Kaposi's 
sarcoma.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If the disability is not shown to be 
chronic, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).

As noted earlier, one of the veteran's contentions is that 
his Kaposi's sarcoma is due to radiation exposure during 
service.  Service connection for cancer which is claimed to 
be attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 15 
types of cancer which are presumptively service connected.  
38 U.S.C.A. § 1112(c); 38 C.F.R. 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by showing that the disease or 
malady was incurred during or aggravated by service, a task 
which "includes the difficult burden of tracing causation to 
a condition or event during service."  Combee v. Brown, 34 
F.3d. 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996).  

With regard to the first method of showing service 
connection, the Board finds that Kaposi's sarcoma is not 
included in the 15 types of cancer which are subject to 
presumptive service connection under 38 U.S.C.A. § 1112(c).

As to the second method, for purposes of 38 C.F.R. § 
3.311(b), the Board determined in its October 2000 remand 
that Kaposi's sarcoma should be viewed as a cancer so as to 
be considered a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(2)(iv).  Under that regulation, when it is 
determined that:  (i) The veteran was exposed to ionizing 
radiation as a result of participation in the Occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946; (ii) the veteran subsequently developed a radiogenic 
disease; and (iii) such disease first became manifest within 
the period specified in paragraph (b)(5) of this section, the 
claim will be referred to the Under Secretary for Benefits 
for consideration of certain factors, including the dose data 
received pursuant to a request made to the Department of 
Defense.  The Under Secretary for Benefits may request an 
advisory medical opinion from the Under Secretary for Health. 

In January 2001, the Defense Threat Reduction Agency (DTRA) 
of the Department of Defense informed the RO that the 
veteran's ship was off the coast of Nagasaki, Japan between 
September 12 and 18, 1945, and that the veteran was aboard.  
The DTRA determined that under a "worst case" scenario, the 
maximum exposure any individual serviceman may have been 
exposed to from external radiation, inhalation, and ingestion 
was less than one rem.  This presumed an individual's 
presence in a contaminated area for the entire duration of 
the U.S. occupation, from September 1945 to June 1946.  DTRA 
indicated that it was in fact probable that the vast majority 
of servicemen assigned to Hiroshima and Nagasaki occupation 
forces received no radiation exposure whatsoever, and that 
the highest dose received by anyone was a few tens of 
millirem.  

The Under Secretary for Benefits forwarded the radiation dose 
assessment to the Under Secretary for Health for an advisory 
opinion, in accordance with 38 C.F.R. § 3.311(c)(1).  In 
March 2001, the Chief Public Health and Environmental Officer 
opined that it was unlikely that the veteran's Kaposi's 
sarcoma could be attributed to exposure to ionizing radiation 
in service.  This opinion cited and discussed various studies 
and medical reference sources on the effects of radiation on 
skin cancer and soft tissue sarcomas.  Based upon this 
advisory opinion, scientific evidence, and a review of the 
evidence as a whole, the Under Secretary for Benefits 
subsequently opined that "there is no reasonable 
possibility" that the veteran's Kaposi's sarcoma could be 
attributed to exposure to ionizing radiation in service.  The 
Board finds these medical opinions to be persuasive and 
entitled to great probative value, especially since there 
does not appear to be any medical evidence suggesting any 
relationship between the veteran's Kaposi's sarcoma and 
radiation exposure during his service.  

However, under Combee v. Brown, 34 F.3d 1039 (1994), a 
veteran who fails to fall within the § 3.309(d) presumption 
is not precluded from establishing service connection by 
otherwise showing that a disorder was incurred in or 
aggravated by during service.  

The veteran's service medical records, covering his initial 
enlistment and service during World War II and subsequent 
service in the U.S. Navy Reserve through 1972, reveal no 
reports of skin abnormalities.  Tattoos were noted, as were 
scars and a lipoma, but the records do not indicate that 
Kaposi's sarcoma was ever diagnosed.

Private medical records indicate that the veteran was first 
diagnosed with Kaposi's sarcoma in late 1985, based upon 
observation and biopsies.  Lesions were identified on the 
veteran's nose, left thigh, right foot, and left elbow.  A 
private pathology report dated in May 1987 identified 4 
lesions from the left ear, left jaw, right neck, and right 
ear as Kaposi's sarcoma.  VA outpatient records show 
treatment for Kaposi's sarcoma from October 1986 through 
January 1989.  

In July 1993, the veteran enrolled in the Ionizing Radiation 
Registry program at VA.  An examination was conducted in 
connection with the registration.  The examiner reported that 
the veteran arrived at Nagasaki approximately 10 days after 
the explosion, stayed for about a week, and was ashore for 
several hours.  The veteran reported a history of Kaposi's 
sarcoma, with no recurrence for eight years.  A review of 
systems was entirely normal.

A compensation and pension examination was conducted by a VA 
dermatologist in April 1997.  The veteran stated that he had 
no recurrence of the Kaposi's sarcoma for the last eight to 
ten years.  Examination revealed actinic keratosis of the 
right cheek, but no evidence or residual or recurrent 
Kaposi's sarcoma other than scars of the previously excised 
Kaposi's sarcoma.  The reported impressions included actinic 
keratosis of the right cheek and history of Kaposi's sarcoma 
most consistent with classical type given the veteran's 
history of Rumanian decent and HIV negativity with no 
evidence of active or recurrent skin lesions on examination.   

In March 1999, following a Board remand, the veteran was 
again examined by VA.  At the time of the examination, the 
veteran reported that there were no areas of involvement of 
the Kaposi's sarcoma.  There was also no evidence of residual 
recurrent actinic keratosis.  After a review of the VA 
medical records, the examiner diagnosed classical type 
Kaposi's sarcoma, currently in remission.  

Based on the above-cited evidence, the Board finds that the 
preponderance of such evidence is against a finding that 
Kaposi's sarcoma was manifested during the veteran's service 
or is otherwise related to such service, including radiation 
exposure during service.  It appears that Kaposi's sarcoma 
was first manifested in the 1980's, many years after service.  
There is no medical evidence which otherwise suggests any 
relationship to service.  As noted earlier, an opinion of the 
Under Secretary of Health, based upon scientific evidence, is 
to the effect that there is no reasonable possibility of 
relationship to radiation exposure during service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and 38 U.S.C. 
§ 5107 (West Supp. 2001), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

